849 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter CALLIHAN;  Goldie Callihan, Debtors-Appellants,v.EASTERN KENTUCKY PRODUCTION CREDIT ASSOCIATION;  First andPeoples Bank;  Grayson Rural Electric;  GeneralTelephone Company;  Dr. B.K. Bansal,Creditors-Appellees.
No. 88-5068.
United States Court of Appeals, Sixth Circuit.
June 15, 1988.

Before LIVELY and NATHANIEL R. JONES, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The debtors move for permission to file briefs from their state court attorneys on appeal from the district court's order affirming the decision of the bankruptcy court in this Chapter 11 case.  11 U.S.C. Sec. 1101 et seq.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The debtors are farmers in Greenup County, Kentucky, who also operated a meat-packing plant.  They filed a petition for reorganization under Chapter 11 a few days after the Kentucky state court entered an order requiring a foreclosure sale on their property.  The bankruptcy court judge denied a motion to recuse himself and dismissed the case.  The district court affirmed the order of the bankruptcy court judge.


3
Upon consideration, we agree with the conclusions of the district court for the reasons stated in its order.  The motion for permission to file briefs is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.